                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                8:18CV542

       vs.
                                                       ORDER CONFIRMING SALE
TAMRA L. BAXTER

                      Defendant.



       This matter is before the Court on the Motion to Confirm Sale, ECF No. 24, filed

by Plaintiff United States of America. For the reasons stated below, the Motion will be

granted and the sale of the property described in the Court’s Default Judgment and Order

of Sale (the “Property”) will be confirmed.

                                      DISCUSSION

       On July 2, 2019, the Court entered a Default Judgment. ECF No. 19. Plaintiff

applied for an Order of Sale from the Clerk of the United States District Court. ECF No.

20. The Clerk of Court issued an Order of Sale on July 26, 2019. ECF No. 21.

       Plaintiff published the Notice of Marshal’s Sale as required by the Default

Judgment. ECF Nos. 22 & 23. At the time and place stated in the Notice, the property

described in the Court’s Judgment was offered for sale by the U.S. Marshal for the District

of Nebraska. ECF No. 23. The U.S. Marshal filed a Return of Service of Writ Foreclosure

Sale, ECF No. 23, indicating that on September 30, 2019, the Property was auctioned for

sale as a single unit pursuant to the Default Judgment and Order of Sale.

       The Return also indicated that the total proceeds derived from the sale of the

Property was the sum of $80,500.00 and that the highest bidder for the purchase of said
property was Nvestco, L.L.C. Id. Foreclosure Supervisor for the United States Department

of Agriculture, Carla Lee, submitted an Affidavit stating that sale of the Property for a sum

of $80,500.00 represents a fair price for the Property as of the date of sale under the

circumstances, and that any subsequent sale would not produce any greater amount.

ECF No. 25-1.

       Having reviewed the record, the Court concludes the Property was sold for fair

value to the highest bidder thereon under the circumstances and conditions of the sale,

and a subsequent sale would not realize a greater return of proceeds. Accordingly, the

sale will be confirmed.

       IT IS ORDERED:

       1. The Motion to Confirm Sale, ECF No. 24, filed by Plaintiff United States of

America, is granted;

       2. The sale of the Property, as described in the Return of Service of Writ

Foreclosure Sale, ECF No. 23, is confirmed;

       3. The United States Marshal shall make and deliver his deed to the purchaser of

the Property; and

       4. The Clerk of Court is directed to make disbursements of the proceeds of the

sale as set out in the Default Judgment, ECF No. 19.

       Dated this 14th day of November, 2019.

                                                  BY THE COURT:

                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge
